Citation Nr: 1533630	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  02-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1971.  He died in September 2001; the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death and also denied entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318.  The appellant filed a notice of disagreement (NOD) in April 2002, and the RO issued a statement of the case (SOC) in September 2002.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2002.

In June 2003, the appellant testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2003, March 2005, and June 2014, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In March 2006, the Board notified the appellant that the Veterans Law Judge who conducted the June 2003 hearing was no longer employed by the Board, and that she could request another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the judge chairing a hearing must decide the appeal, unless that right is waived by the appellant).  In May 2006, the appellant advised the Board that she did not want another hearing.

In a July 2006 decision, the Board denied the claims of entitlement to service connection for the cause of the Veteran's death and for DIC under the provisions of 38 U.S.C. § 1318. 

In November 2006, the appellant's attorney at that time filed a motion for reconsideration of the July 2006 Board decision.  In March 2007, a Deputy Vice-Chairman of the Board denied the appellant's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2006).

The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2008, the Court granted a Joint Motion filed by the parties, vacating the Board's decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In April 2009, the Board remanded the claims on appeal for further development. 

In August 2011, the Board denied the claims of entitlement to service connection for the cause of the Veteran's death and for DIC under the provisions of 38 U.S.C. § 1318. 

The appellant appealed the Board's August 2011 decision to the Court.  By Order dated in September 2013, the Court set aside the decision and remanded a matter for adjudication consistent with an August 2013 Memorandum Decision.  The appellant's brief to the Court, now included in the record before the Board, addressed only the claim for service connection for the cause of death and not entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  Although the Court also addressed only the claim for service connection for the cause of death, it set aside the entire August 2011 Board decision, noting that it would not address the appellants remaining arguments.  Therefore, the Board again addressed the claim for DIC under the provisions of 38 U.S.C.A. § 1318 in a June 2014 decision, denying the claim.  The remaining claim, entitlement to service connection for the cause of the Veteran's death, was remanded for additional development of the record.

The record reflects that appellant has been previously represented by the Veterans of Foreign Wars and two private attorneys.  In January 2014, the Board received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing private attorney Eric A. Gang as her new representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as metastatic pancreatic cancer. 

2.  The Veteran's autopsy report states that his pancreatic cancer had spread to the liver, small intestine, kidneys, and abdominal soft tissue; also noted were advanced coronary atherosclerosis with a previous myocardial infarction, mild kidney disease, and a blood clot in the lungs that was probably a terminal event. 

3.  At the time of the Veteran's death in September 2001, service connection was in effect for post-traumatic stress disorder (PTSD) (rated as 70 percent disabling); the Veteran had also been awarded a total disability rating based on individual unemployability (TDIU), effective October 17, 1997. 

4.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service. 

5.  The evidence is in equipoise as to whether diabetes mellitus contributed to the development of pancreatic cancer and as to whether the pulmonary blood clot was the result of atherosclerotic heart disease.


CONCLUSION OF LAW

Resolving all doubt in favor of the appellant, a disability incurred in service caused or contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that service connection for the cause of the Veteran's death is warranted, no further discussion of the VCAA is necessary.

The Veteran died in September 2001. His death certificate lists the immediate cause of death as metastatic pancreatic cancer. An autopsy was performed. The medical examiner reported in the autopsy report that the pancreatic cancer had spread to the liver, small intestine, kidneys, and abdominal soft tissue. The autopsy report also noted advanced coronary atherosclerosis with a previous myocardial infarction, mild kidney disease, and a blood clot in the lungs that was probably a terminal event. 

The appellant and her representatives have presented several theories as to the cause of the Veteran's death, including: that his pancreatic cancer was caused by herbicide exposure in Vietnam; that this herbicide exposure caused diabetes mellitus, which caused pancreatic cancer; that diabetes mellitus caused or contributed to cardiovascular disease, which caused or contributed to death, and that service-connected PTSD caused or contributed to cardiovascular disease, which caused or contributed to death.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a Veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

The Board notes that, absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  This list includes diabetes mellitus and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Service treatment records are negative for complaints or findings regarding the Veteran's pancreas.  Rather, on separation examination in December 1971, clinical evaluation of the endocrine system was normal. 

SSA records reflect a diagnosis of borderline hypertension in March 1996.  During examination on that date, the Veteran described a past medical history of borderline hypertension, but denied any cardiac disease, including chest pain, myocardial infarct, arteriosclerotic heart disease or congestive heart failure.  He also denied any endocrine disease, including diabetes mellitus.  Records of VA treatment reflect that the Veteran was diagnosed with diabetes mellitus in August 2001. 

The Veteran presented to Summersville Memorial Hospital in September 2001 with complaints of nausea and vomiting, back pain, and weight loss for the previous one and one half to two months.  The pertinent diagnosis following CT scan of the abdomen was pancreatic mass with multiple lesions in the liver highly suggestive of pancreatic cancer with metastatic lesions to the liver.  He was transferred to the Charleston Area Medical Center (CAMC), where he received treatment for metastatic pancreatic cancer.  He died at that facility in September 2001. 

During the June 2003 hearing, the appellant's representative at the time argued that the Veteran's diabetes mellitus could have been a secondary or contributing factor to the Veteran's death.  In support of this assertion, he cited information from the American Cancer Society indicating that pancreatic cancer was more common in individuals with diabetes mellitus. 

In December 2005, the AOJ obtained a VA opinion regarding the claim for service connection for the cause of the Veteran's death.  The examiner reviewed the claims file and rendered opinions in response to questions posed by the Board in the March 2005 remand.  She stated that she could not offer an opinion as to whether it was at least as likely as not that diabetes mellitus caused or contributed to the onset of cardiovascular disease without resorting to mere speculation.  In providing a rationale for this opinion, the examiner noted that the Veteran was not diagnosed with diabetes mellitus until August 2001, and he passed away less than one month later.  She noted that he had a glucose level of 126 in March 1994 and a level of 166 in September 1994; however, there was no way to verify whether these levels were fasting.  She added that a March 1994 EKG revealed sinus tachycardia and nonspecific ST changes, although there was no evidence of an infarct.  She stated that there was no way to say, without resorting to speculation, when the Veteran's diabetes began.  She further commented that coronary artery disease (CAD) due to diabetes develops when there has been longstanding, poorly controlled diabetes, and that CAD due to diabetes would not have developed in the month from diagnosis to death. 

Based on a thorough search of current medical literature, including the information from the American Cancer Society referenced by the appellant, the examiner also opined that it was not at least as likely as not that diabetes mellitus caused or contributed to pancreatic cancer.  She noted that the American Cancer Society stated that pancreatic cancer was more common in people with diabetes mellitus, and that the risk was highest within five years of the diagnosis of diabetes, although the reason for the association was not shown.  The examiner cited two large studies with compelling evidence to indicate that pancreatic cancer actually causes diabetes. 

Finally, the examiner opined that the Veteran's death was not hastened or contributed to by diabetes mellitus.  In providing a rationale for this opinion, she noted that the autopsy report indicated that the terminal event was likely a pulmonary embolism, and that the death certificate listed metastatic pancreatic cancer as the immediate cause of death.  She noted that diabetes is not a risk factor for pulmonary embolism and opined that the pulmonary embolism which caused the Veteran's death was at least as likely as not caused by pancreatic cancer. 

The AOJ obtained additional medical opinions in January 2010.  A VA physician reviewed the claims file and opined that it was less likely as not that the Veteran's cardiovascular disease was caused by or a result of his diabetes mellitus.  She noted that the Veteran was diagnosed with diabetes mellitus in August 2001 and had a glucose level of 126 in March 1994 and a level of 166 in September 1994; however, there was no way to verify whether these levels were fasting.  She also noted that the March 1994 EKG revealed sinus tachycardia and nonspecific ST changes, although there was no evidence of an infarct.  The VA physician also highlighted the March 1996 SSA record discussed above, which included a past medical history of only borderline hypertension, and reflected that the Veteran denied any known history of CAD or diabetes.  The physician commented that diabetes mellitus which causes CAD is typically poorly controlled and long-standing, rather than newly diagnosed, as in the Veteran's case.  Moreover, she pointed out that one should also consider the Veteran's other risk factors for CAD, noting that the claims file revealed that the Veteran had hypertension, obesity, and hyperlipidemia. 

The VA physician also opined that the Veteran's death was not caused by or materially hastened by his cardiovascular disease.  She noted that the Veteran's death certificate listed metastatic pancreatic cancer as the immediate cause of death and the autopsy revealed that the terminal event was likely a pulmonary embolism.  The physician noted that, while the Veteran had advanced coronary atherosclerosis, he did not have an acute event noted at the time of his death; rather, the autopsy and the death certificate indicated other causes of his death. 

Finally, the VA physician addressed the relationship between the Veteran's pancreatic cancer and in-service herbicide exposure, and opined that pancreatic cancer was not caused by or a result of in-service herbicide exposure.  The physician observed that pancreatic cancer is not a condition that VA recognizes as presumptively due to Agent Orange exposure.  Moreover, she noted that the Veteran had multiple other risk factors for pancreatic cancer.  In this regard, she referenced an article from the American Cancer Society discussing risk factors for pancreatic cancer, and noted that the Veteran's risk factors included his age, gender, use of smokeless tobacco, obesity, lack of physical activity, stomach problems, diet, and drinking of coffee.  She also listed diabetes as one of the Veteran's risk factors for pancreatic cancer, stating that exocrine pancreatic cancer is more common in people with diabetes, although the reason for the link was not known; however, she added that "IN SOME PATIENTS, THOUGH, THE CANCER SEEMS TO HAVE CAUSED THE DIABETES (NOT THE OTHER WAY AROUND)." (emphasis in original).  The VA physician further stated that she had discussed the Veteran's case with an oncologist at the Pittsburgh VA Medical Center (VAMC), who reported having reviewed several similar cases in the past.  The oncologist stated that, "there is nothing in the literature to suggest a correlation between pancreatic cancer and herbicide or any other chemical exposure."  The oncologist added that she often saw hyper or hypoglycemia prior to death and neuroendocrine tumors can cause problems with hyperglycemia.  The oncologist opined that, given that the Veteran's diabetes was diagnosed one month prior to his death, his A1C at the time of diagnosis was 11.3, and the pathology of his cancer was adenocarcinoma, "the diabetes is not related to his cancer." 

The VA physician deferred to a cardiologist as to an opinion regarding the relationship between the Veteran's PTSD and cardiovascular disease.  Later in January 2010, a VA cardiologist reviewed the claims file and provided the requested opinion.  He noted that stress is often a risk factor for the development of atherosclerotic CAD, as are other risk factors such as diabetes, smoking, lipid disorders, and hypertension, among others.  He stated that, to his knowledge, there was no cause and effect relationship between cardiovascular risk factors, either singly or in combination, with the development of atherosclerotic CAD or the development of a myocardial infarction.  He opined that it was less likely than not that the Veteran's PTSD caused his cardiovascular disease; although, as a recognized risk factor, it was as likely as not that his PTSD materially contributed to or worsened his cardiovascular disease.  The cardiologist went on to observe that the Veteran was noted to have cardiovascular disease on post-mortem examination, with findings of atherosclerosis and "old" myocardial infarction, but no acute cardiac processes were described.  Therefore, the cardiologist opined that it was less likely than not that the Veteran's cardiovascular disease materially hastened or otherwise contributed to bringing about death.

In April 2014, a private physician with a specialty in internal medicine reviewed the Veteran's history and opined that the Veteran's death was related to service in multiple ways.  He specified that diabetes was a major contributory cause of the metastatic pancreatic cancer, as was his PTSD.  He added that severe atherosclerotic heart disease found at autopsy was a substantial contributory cause of the pulmonary embolism that killed him.  He stated that diabetes mellitus was a source of the Veteran's pancreatic cancer, and not vice versa, noting that it was well accepted in the medical literature that diabetes was among the risk factors for pancreatic cancer.  He indicated that, excluding pancreatic cancers found  within five years of diabetes onset, it had been estimated that there was a twofold added risk for pancreatic cancer in diabetics compared with nondiabetics, and that such risk represented the causal connection between diabetes and pancreatic cancer.  He acknowledged that for the purpose of assessing the cause of the Veteran's cancer, it was of major importance to know when his diabetes began.  He noted that although there were few records with respect to the Veteran's blood sugars, evidence pointed to development of diabetes no later than September 1994, when a laboratory report indicated a blood sugar of 166.  He indicated that though previous VA examiners had discounted that reading since the report did not specify that it was a fasting test, the test was drawn at 8:36 in the morning, a time when few patients elected to have blood tests unless they were fasting.  He further noted that cholesterol and triglyceride tests were also accomplished, and that such were meaningless unless the patient fasted.  He thus inferred that the Veteran had been instructed to fast prior to this blood test.  He concluded that the blood sugar of 166 was clear evidence of diabetes and would date the onset of diabetes at least seven years  prior to recognition of pancreatic cancer.  He indicated that the elevated triglyceride level of 337 in 1994 was characteristic in diabetes, and that a hemoglobin A1C of 11.3 in September 2001 was diagnostic of a longstanding blood sugar elevation.  He stated that for such to have been caused by the pancreatic cancer would require that the entire pancreas have been consumed with tumor, and that the autopsy did not demonstrate such.  He concluded that the Veteran's hemoglobin A1C had been rising for an extended period of time, noting that it took three years for an untreated diabetic to raise hemoglobin A1C from 7 to 8, and that the value of 11.3 was most consistent with longstanding diabetes.  He determined that it was at least as likely as not that the Veteran's diabetes was a substantial contributor to the cause of his pancreatic cancer.  
This physician also noted that the Veteran was killed by a pulmonary embolism, and the blood clot was related to his atherosclerotic heart disease as well as his cancer.    He indicated that a blood clot had traveled from the right atrium of his heart to his lungs and pulmonary artery.  He acknowledged that pulmonary embolism was a well-known complication of pancreatic cancer, but that the clot found on autopsy was not typical for cancer induced pulmonary embolism.  He explained that most clots found in pancreatic cancer patients began in the legs and that most clots occurred in patients whose cancer is in the body or tail of the pancreas rather than the pancreatic head, as was the case with the Veteran.  He stated that patients with atherosclerotic heart disease were at a higher risk of pulmonary embolism due to right atrial enlargement and cardiomyopathy.  He indicated that right atrial enlargement predisposed patients to blood clots by creating a relatively stagnant blood pool inside the heart, and that the Veteran's autopsy disclosed not only extensive blockage of the coronary arteries, but also right atrial enlargement and previous myocardial infarction without evidence of significant heart valve disease.  He concluded that it was at least as likely as not that the right atrial enlargement constituted a complication of atherosclerotic heart disease and was a significant contributor to the formation of the Veteran's right atrial clot and fatal pulmonary embolism.  

In January 2015, a VA physician reviewed the record.  She indicated that there were many risk factors linked to the development of pancreatic cancer, but that a relationship between exposure to exposure to Agent Orange and pancreatic cancer was not clear.  She further stated that there was no definitive evidence that the Veteran had diabetes prior to September 2001.  She noted that medical literature had supported a finding that pancreatic cancer can cause the development of type II diabetes, and that given the fact that there were no past blood sugars of A1C levels, there was no clear cut evidence that the Veteran had longstanding diabetes mellitus.  She acknowledged that the Veteran had dual risk factors for developing the emboli - pancreatic cancer and his cardiovascular disease.     

In June 2015, a practicing private family physician with experience in urgent care and emergency medicine, as well as a former director of medical services at various military hospitals, reviewed the record and provided an opinion.  He addressed the question of relationship between diabetes and pancreatic cancer, noting that multiple studies confirmed a higher risk of pancreatic cancer in diabetic patients (approximately double).  He noted that the VA evaluator had pointed out that pancreatic cancer often causes diabetes, which was also supported in the literature, but that the evaluator had not addressed the dual and opposing causation and risk factors as regards to the duration of diabetes.  He specified that short duration diabetes before pancreatic cancer diagnosis indicated that the cancer had caused the diabetes, and that long term diabetes before pancreatic cancer diagnosis indicated that his diabetes contributed to the cancer developing.  He stated that with the elevated blood sugar in his records a full seven years prior to death, the VA evaluator's line of reasoning was insufficient.  He concluded, given evidence of diabetes seven years prior to the cancer diagnosis, that diabetes contributed significantly to his development of pancreatic cancer.  

This physician further stated that the autopsy made it evidence that the Veteran died with considerably advanced cardiovascular disease, which was presumptively associated with Agent Orange exposure.  He noted that while it had not been diagnosed before the time of death it was inescapable that it was present well before the time of death based on the autopsy findings.  

Having reviewed the record, the Board finds that the evidence is in equipoise as to whether a disability of service origin caused or contributed substantially or materially to the Veteran's death.  In reaching this conclusion, the Board acknowledges that there are various positive and negative opinions of record, which are variously supported by adequate rationales and references to medical treatise and research reports.  As such, the Board concludes that the benefit of the doubt is for application.  Accordingly, service connection for the cause of the Veteran's death is in order.
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


